DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szoke. (US 2008/0089732)
	With respect to claim 14, Szoke teaches a printer (100) for printing marking strips (print medium 180), comprising (a) a rotatably mounted feed shaft (print roller 110) which is driven by a motor; and (b) a printing head (print head 200) arranged adjacent to said feed shaft, said feed shaft including at least one protrusion section (lining material 310, Figs. 3A-3B) formed as an interlocking section having a plurality of protrusions (grit 210), said feed shaft engaging and interlocking with the marking strip while said feed shaft is rotated to advance the marking strip in a linear direction at an advancing speed which is synchronized with a circumferential speed of said feed shaft. (pars. 4-9 and 27-42, Figs. 1-3)
	With respect to claim 15, Szoke teaches said protrusion section rests directly against said marking strip while said feed shaft is rotated, said protrusions introducing a deformation into the marking strip during feed, creating a positive engagement between said feed shaft and 
With respect to claim 16, Szoke teaches the marking strip is formed of at least one plastic material. (pars. 4-9 and 27-42, Figs. 1-3) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szoke.
With respect to claim 18, Szoke teaches all that is claimed, as in the above rejection, except for explicitly disclosing a saw-toothed interlock having a first diameter. However, Szoke 
	With respect to claim 19, Szoke teaches all that is claimed, as in the above rejection, except wherein said feed shaft includes at least two protrusion sections formed as interlocking sections, respectively, which are axially offset and engage and interlock with the marking strip in different areas with a defined pressure while said feed shaft is rotated. However, the addition of  a second, axially offset protrusion section would amount to a mere duplication of parts, which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to provide a structure which can be readily changed in size and shape for printing a wider variety of objects. 
	With respect to claim 20, Szoke, as modified, teaches wherein said interlocking sections have a different diameter, respectively.
With respect to claim 21, Szoke, as modified, teaches wherein said interlocking sections each include saw-toothed interlocks at a periphery of each section.
With respect to claim 22, Szoke, as modified, teaches wherein the pressure applied by said feed shaft to the marking strip is controlled to insure that said interlocking sections each press into the marking strip while the marking strip is advanced.
With respect to claim 23, Szoke, as modified, teaches wherein each tooth of said interlocks creates a permanent indentation in the marking strip.
With respect to claim 24, Szoke, as modified, teaches wherein said feed shaft has circumferential tooth-less sections.

With respect to claim 26, Szoke, as modified, teaches said interlocking sections include a shoulder which guides the latch lugs of the marking strip.

Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Szoke does not disclose or suggest a protrusion section “formed as an interlocking section” with the feed shaft “engaging and interlocking with the marking strip while said feed shaft is rotated to advance the marking strip in a linear direction” because it provides a smooth surface instead. The examiner respectfully disagrees with this interpretation of Szoke. 
Szoke recites a roller having protrusions which interact with the print medium to increase friction. “…a plurality of particles for providing traction between the roller and the print medium”. (pars. 10-14, 30) “The grit on the roller provide for accurate movement of the print medium…” (par. 39) Additionally, Szoke teaches that the grit may be “of varying shapes and may have a relatively smooth or coarse surface”. (par. 42) Accordingly, although Szoke does not disclose the same type of interlocking section as that in applicant’s disclosure, Szoke does teach a feed roller which has an interlocking section which “engages and interlocks” with the print medium to advance the print medium in a linear direction, and therefore must be considered sufficient to reject applicant’s claimed invention.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853